 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JAMES FLAGG,                                           Case No.: 2:18-cv-01305-APG-VCF

 4          Plaintiff                                            Order Dismissing Case

 5 v.

 6 AARON C. ROUSE,

 7          Defendant

 8         Plaintiff James Flagg sues defendant Aaron C. Rouse, who is the Special Agent in Charge

 9 of the FBI Field Office in Las Vegas, for alleged violations of Flagg’s rights under the Fourth,

10 Fifth, Sixth, and Ninth Amendments to the Constitution. ECF No. 1. I previously granted

11 Rouse’s motion to dismiss, but granted Flagg leave to file a motion to amend. ECF No. 37.

12 Flagg did not move to amend by the March 23, 2020 deadline. I therefore dismiss his complaint

13 with prejudice.

14         I THEREFORE ORDER that plaintiff James Flagg’s complaint (ECF No. 1) is

15 DISMISSED with prejudice. The clerk of court is instructed to close this case.

16         DATED this 31st day of March, 2020.

17

18
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23
